Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said outer surface being generally spherical”. It is unclear when structure is generally spherical and when it is not. The term generally is a relative term and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much of the structure must be shaped like a sphere and how much of the structure can have flat sides and the like. Claims 14 and 20 have similar issues.
Claim 4 recites “a shape resembling a dome” … “around the dome-like shape”. It is unclear when a shape does and does not resemble a dome-like shape because when adding “like” and “shaped resembling a dome” are relative terms. The term generally is a relative term and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear when a shape resembles a dome or when it has a dome-like shape. Claim 17 has similar issues.
Claim 6 recites “wherein said outer surface at the dome-like shape lacks a generally planar contour”. It is unclear when a contour is generally planar and when it is not. The term generally is a relative term and is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much of the structure must have planar elements or if a curved surface can read on a generally planar contour to prevent reading on the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2009127912 to Masuda et al. (Masuda).
Regarding claim 1, Masuda teaches an outlet body situated within a duct of a heating, ventilation, and air conditioning (HVAC) system in order to deliver ions to air flow A in the duct of the HVAC system (Figure 9), said outer surface being generally spherical and including a region R that confronts the air flow A in the duct of the HVAC system (41 is generally spherical and has a region that comes into contact with the airflow), said outlet body having an outlet passage therethrough for ion flow wherein at least part of said outlet passage is contained within a portion of said outlet body that is situated within the duct of the HVAC system and that includes the region R of the outer surface of the outlet body (flow through the middle shown in all the figures and region R can include some of this passage), said outlet passage having an exit opening that is open to the duct of the HVAC system (shown in the figures), said outlet passage having a primary axis PA that is generally in-line with a direction of ion flow through said outlet passage (flow passes through the passage) wherein a plane P of said exit opening is generally in parallel with a direction of the air flow A in the duct of the HVAC system (flow opening plane through elbowed section is generally in parallel per Figures 1-3), and ions are drawn out of said outlet passage via the air flow A in the duct passing across said exit opening (orientation in the figures allow this), and wherein both said exit opening of said outlet passage and said at least part of said outlet passage contained within the portion of said outlet body situated within the duct of the HVAC system are entirely surrounded by said generally spherical outer surface of said outlet body (shown in at least Figure 5 wherein the generally spherical cap extends around the outlet and at least part of the outlet passage).
Regarding claim 2, Masuda teaches wherein said ion flow from the outlet body is directed away from an exit of the duct of the HVAC system (shown in Figures 1-3).
Regarding claims 3 and 16, Masuda teaches wherein said primary axis PA of said outlet passage is directed generally transverse to a direction of the air flow in the duct of the HVAC system, and ions leaving said exit opening are delivered generally transverse to the direction of the air flow in the duct of the HVAC system (shown in Figures 1-3).
Regarding claims 4 and 17, Masuda teaches wherein said outlet body has a shape resembling a dome with a truncated upper portion, the generally spherical form of said outer surface spanning around the dome-like shape, said exit opening residing at the truncated upper portion (shown in Figure 9).
Regarding claim 5, Masuda teaches wherein the generally spherical form of said outlet surface at the dome-like shape extends to said exit opening and terminates at said exit opening (shown in Figure 9 and as this is dependent a dome-like structure with a truncated shape reads on the claim).
Regarding claim 6, Masuda teaches wherein said outer surface at the dome-like shape lacks a generally planar contour (all surfaces have some curve to them such as the edges).
Regarding claim 7, Masuda teaches wherein the air flow A in the duct of the HVAC system passes across said exit opening of said outlet passage and draws ions out of said outlet passage to mix with the air flow A in the duct of the HVAC system (device is shaped to allow this per at least Figures 1-3).
Regarding claims 8 and 18, Masuda teaches wherein said outlet body has a flange situated against an inside surface of the duct of the HVAC system, said flange establishing a seal against air flow leakage at the inside surface (56 and/or 58, Figure 9).
Regarding claim 10, Masuda teaches wherein said outlet passage is unidirectional throughout said outlet body (only one direction of flow shown in the figures and the device can be used in a unidirectional fashion).
Regarding claim 11, Masuda teaches comprising an ion generator and at least one ion deliver duct communicating with said ion generator and communicating with said outlet body, ions produced by said ion generator flow through said at least one ion delivery duct to said outlet body (Figure 10 and contents in the housing 40 for the ion generator and duct 4, Figures 1-8).
Regarding claim 12, Masuda teaches wherein the ionized air delivery system is a vehicle ionized air delivery system (Paragraphs 0002 and 0064 of translation).
Regarding claim 13, Masuda teaches a vehicle comprising the ionized air delivery system of claim 1 (Paragraphs 0002 and 0064 of translation).
Regarding claims 14, 15, and 19-21, the structure is rejected per the rejection of claims 1 and 2 above. Additionally drawing ions out of said exit opening to mix with the air flow A in the duct of the vehicle HVAC system and other general airflow is taught in Paragraphs 0009-0012 and 0052-0056 of translation and in at least Figures 1-3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762